Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 18, “the sensor” lacks antecedent basis.  What might such refer back to, if anything?

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Philips 7612652.
	As to claim 1, Philips 7612652 teaches rod shaped element that supports an electrode.  The rode is injected into plastic, and depth is determined (indicative of viscosity).
	The description does not expressly state that the electrode itself extends in the fluid.
	As to claim 1, it would have been obvious to so employ such positioned electrode as one of ordinary skill would recognize that electrodes may effectively be employed to determined depth of penetration by contacting electrodes with the fluid.

Claim(s) 1,3,4,5,6,15,17,18 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over , Dainippon 1,195,806.
	As to claims 1,3, Dainippon 1,195,806 teaches a viscosity determination device including elongate member 208, and electrode 207 extending along the length thereof, the device generating an 
	As to claim 4, either (1) the upper portion is sized such that it may be either held or manipulated, and thus is so adapted, or (2) the device is positioned in a reactor (line 23, page 1), suggestive of so mounting the device of Figure 1, and accordingly all within, but a mechanic.
	As to claim 5, Dainippon teaches 2 terminals 203/202, 207 extending along an elongate member, a change of the electrical properties between the terminals changing when the member is dropped.
 	As to claim 6,

    PNG
    media_image1.png
    294
    466
    media_image1.png
    Greyscale

	As to claim 15, “the duration of free dropping of the falling body is measured by integrating the charge of the capacitor” (lines 113-115, page 5).
	As to claim 17, the elements 206 and 202 operate as switch, and measurement during dropping occurs when the two elements (electrically) disengage until they reengage.  Electrical contacts are naturally touch sensitive.
	As to claim 18, the circuitry receives electrical signals from the electrodes/terminals, and to that extent the time (indicative of viscosity) may be determine at the location of that circuitry for use. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okamoto 3,512,396 teach viscometer relating time to velocity.
Neal 2004/0069049 teaches a combination viscosity testing and stirring device.  However, such is a integrally molded device, and there is no separation (“separated” (claim 20) and “separating” (line 5 from last, claim 34) of components of the disclosed device.

Claims 9,11,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2451. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861